Title: From Thomas Jefferson to John Trumbull, 13 November 1787
From: Jefferson, Thomas
To: Trumbull, John



Dear Sir
Paris Nov. 13. 1787.

Both your favors of Oct. 30. and Nov. 2. came safely to hand, and I have the pleasure to know that my harpsichord is safely arrived at Rouen and is now on the road to Paris. I thank you also for your attention to the commission to Mr. Brown, and shall be contented to receive the pictures when you come yourself. If you could do me the favor also to bring me one of the copies taken without the pencil (I forget the hard name by which they call it; it is greek however) I should be glad of it. You can combine quality and price, as, like the rest of the world, I like to have good things at a small price. I would prefer one of the historical kind, if there be any, as I think I saw some. The time when you will find most of the officers here, whose portraits you wish to take, will be a little before Christmas, say the 10th. of December.—Mrs. Cosway is well. But her friends are not so. They are in continual agitation between the hopes of her stay, and the fear of her recall. A fatality has attended my wishes, and her and my endeavors to see one another more since she has been here. From the meer effect of chance, she has happened to be from home several times when I have called on her, and I, when she has called on me. I hope for better luck hereafter. I am with much esteem Dear Sir Your friend & servant,

Th: Jefferson

